         Case 1:20-cv-01161-AT Document 30 Filed 12/26/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TIMOTHY TIDWELL, Individually,

               Plaintiff,

vs.                                          Case No. 1:20-cv-1161-AT

AP MIDTOWN PROMENADE, LP, a
Delaware Limited Partnership,

          Defendant.
_________________________________/

               STIPULATION FOR DISMISSAL WITH PREJUDICE

       Plaintiff and Defendant, pursuant to the Federal Rules of Civil Procedure,
hereby move to dismiss this action with prejudice, a resolution of all matters in
dispute having been made pursuant to a Settlement Agreement executed between
the parties.
Respectfully submitted,

FOR THE PLAINTIFF:                         FOR THE DEFENDANT:


/s/ John. P. Fuller                        /s/ Joyce M. Mocek
John P. Fuller, Esq., pro hac vice         Joyce M. Mocek, Esq.
Fuller, Fuller & Associates, P.A.          Freeman Mathis & Gary, LLP
12000 Biscayne Blvd., Suite 502            100 Galleria Pkwy, Suite 1600
North Miami, FL 33181                      Atlanta, GA 30339
Telephone: (305) 891-5199                  Telephone: (202) 818-0000
Facsimile: (305) 893-9505                  Facsimile: (770) 937-9960
Email: jpf@fullerfuller.com                Email: jmocek@fmglaw.com
        Case 1:20-cv-01161-AT Document 30 Filed 12/26/20 Page 2 of 2




Jon David W. Huffman, Esq.
GA Bar No. 937966
Poole Huffman, LLC
315 W. Ponce de Leon Ave; Suite 344
Decatur, GA 30030
Telephone:(404) 373-4008
Facsimile: (488) 709-5723
Email: jondavid@poolehuffman.com
